Citation Nr: 1614255	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder injury, status post repair.  

2.  Entitlement to service connection for a right elbow disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a disability manifested by blood in the stool, to include hemorrhoids.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2013, the Board denied the Veteran's appeal as to the issue of entitlement to service connection for a disability manifested by blood in the stool.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued a Memorandum Decision vacating the Board's decision denying service connection for a disability manifested by blood in the stool and remanding that issue to the Board for further proceedings.

In June 2015, the appeal was remanded to schedule the Veteran for a Board hearing.  A hearing was held in October 2015.  A transcript is of record.  

The RO has denied service connection for rectal bleeding; however, the record reflects that the Veteran has been diagnosed with hemorrhoids and he testified in October 2015 that the main reason he appealed was because his claim was not being addressed as hemorrhoids.  See Board Hearing Tr. at 29.  Accordingly, this issue on appeal has been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to afford the Veteran new VA examinations and to obtain outstanding evidence.  

In November 2013, the Board remanded the issues of entitlement to service connection for a right elbow disorder and entitlement to a higher initial rating for the service-connected right shoulder disability to afford the Veteran VA examinations.  

In January 2014, VA examinations were requested at the Bay Pines VA Medical Center (VAMC).  In February 2014, VA examinations were requested at the Lee County VA outpatient clinic (OPC).  The previous request submitted to the Bay Pines VAMC was cancelled because of incorrect jurisdiction.  The record reflects that the examinations requested to be held at the Lee County OPC were cancelled later that month because the Veteran failed to report.  The Veteran, however, has reported that he was not notified of the February 2014 VA examinations at the Lee County OPC.  In correspondence received in May 2014, he reported that there was a mail issue in his community.  The Veteran stated that he received a call in February 2014 informing him that he had an appointment at the VA facility in St. Petersburg, Florida for later that month, but he informed the gentleman calling that he would not be able to make that appointment and asked for an appointment at the Lee County OPC.  The Veteran added that he followed up a week later and was told that something had to be entered back into the system and he would be contacted afterwards, but he never received any such contact.  The Veteran similarly testified in October 2015 that he was informed by VA staff via telephone that he would be contacted regarding his VA examination, but he never heard anything further.  See Board Hearing Tr. at 16.  

In light of the Veteran's assertions, and the apparent confusion with regard to scheduling the requested VA examinations, remand is warranted to schedule VA examinations to evaluate the Veteran's right elbow and right shoulder.  

The Veteran was afforded a VA examination to evaluate his claimed disability manifested by blood in the stool in October 2012.  While the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, this was based on an inaccurate premise.  In this regard, in providing a rationale for her opinion, the examiner stated that the Veteran had a self-limited event of rectal bleeding in service in 2006 and subsequent physical exams in service noted that this issue was resolved, with the next recorded episode of bleeding being three years later in 2009.  

As noted in the Memorandum Decision, the examiner did not account for service treatment records indicating that the Veteran reported bloody stool and blood from the rectum multiple times during service.  See Memorandum Decision, at 6.  A January 2007 service treatment record shows that the Veteran reported having black, white, bloody stool since his last physical examination in December 2005.  In his December 2008 Report of Medical History at separation, the Veteran reported having blood from the rectum multiple times.  The Veteran has described intermittent rectal bleeding during and since service.  Accordingly, a new VA examination to evaluate this claimed disability is also warranted.  

Remand is also required to obtain outstanding records.  A March 2009 VA examination report states that VA records reflect that the Veteran was "fee based for local physical therapy/rehabilitation" of the right shoulder.  The Veteran stated that he had resumed physical therapy for the right shoulder locally, and had three or four sessions.  Such records are not presently associated with the claims file, and should be obtained on remand.  Further, while records from the Fort Myers VA OPC dated from February 2009 to June 2012 are presently associated with the claims file, review of these records reflects that they are incomplete.  For example, a May 2011 record of VA telephone contact reports that the Veteran called regarding shoulder pain.  This record states that the Veteran had been given Meloxicam during an appointment with his primary care physician in March; however, no record of VA treatment dated in March 2011 is presently associated with the claims file.  Complete records from the Fort Myers VA OPC should be obtained on remand.  Also, during the October 2015 hearing, the Veteran testified that he was not currently receiving treatment for his elbow, and the last time he did was through the VA OPC in Cape Coral, where he was also receiving treatment for his shoulder.  See Board Hearing Tr. at 25-26.  He added that the facility had moved a few years earlier from Fort Myers to Cape Coral.  Id.  The VA treatment records presently associated with the claims file do not include records from the Cape Coral VA OPC.  Any pertinent records from this facility should also be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records:

(a) complete records from the Fort Myers VA OPC and/or the Cape Coral VA OPC, to include any records regarding treatment for the shoulder dated in March 2011, and;

(b) records regarding physical therapy/rehabilitation for the right shoulder, as referenced during a March 2009 VA examination, to include any fee-basis records.

Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1192 (2012); 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014).

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right shoulder disability.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination and perform any necessary testing.

3.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right elbow disability.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination and perform any necessary testing. 

The examiner should identify any right elbow disability present at any time since the Veteran's January 2009 separation from service, to include an irregularity of the radial head and/or lacertus fibrosis syndrome.  

With regard to any identified right elbow disability, the examiner must address the following questions:

(1) Is it at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any incident of military service?

(2)  Is it at least as likely as not (50 percent or greater probability) that the right elbow disability is causally related to the Veteran's service-connected right shoulder disability?

(3) Is it at least as likely as not (50 percent or greater probability) that the right elbow disability is aggravated beyond the normal course of the condition by the Veteran's service-connected right shoulder disability?

In providing the requested opinion, the examiner should consider service treatment records noting right elbow pain, including a January 2007 record noting right elbow pain, tendonitis; a February 2008 record noting that the Veteran had right shoulder/elbow pain for 12 months, with an assessment of disorder of the humerus/elbow joint; and the December 2008 Report of Medical History noting antecubital right elbow pain.  The examiner should also consider records dated in March, April, and June 2008 reflecting examination of the right elbow with an assessment of tendon adhesions biceps right proximal and tendon adhesions biceps right distal.  

The examiner should also consider the March 2009 X-ray report stating that a very subtle irregularity of the radial head could be due to old trauma and an April 2009 letter from an Army orthopaedic surgeon, in which he reported that the Veteran's lacertus fibrosis syndrome was diagnosed and exacerbated by his service.  

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disability manifested by blood in the stool.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination and perform any necessary testing. 

The examiner should identify any disability manifested by blood in the stool, to include hemorrhoids, present at any time since the Veteran's January 2009 separation from service.  

With regard to any identified disability (other than an anal skin tag, for which service connection has already been established), the examiner must address the following question:  Is it at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any incident of military service?

In providing the requested opinion, the examiner should consider the service treatment records reporting blood in stool, from rectum, and/or on toilet paper, including in February 2005, June 2006, January 2007, and December 2008.  For purposes of this opinion, the examiner should accept as true the Veteran's reported history of intermittent rectal bleeding since service.  

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




